DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to a supplemental amendment filed on 10/08/2021.
3.        Claims 1-20 are pending.  Applicant has amended claims 1, 10, 12-14 and cancelled claims 7-9, 11, 15-20.
                                                        
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art, Polshettiwar et al (US Patent No.: 8,883,308 B2) and Polshettiwar et al (USPGPUB no.: 2013/0152789 A1) for the following reasons:  

Polshettiwar (‘308) discloses a method for synthesizing fibrous silica nanospheres (i.e., KCC-1), the method comprising, in sequence, the steps of:
providing a reaction mixture comprising a silica precursor (i.e., TEOS), a hydrolyzing agent (urea), a template molecule (i.e., cetylpyridinium bromide (CPB) or cetyltrimethylammonium bromide (CTAB)),  a co-surfactant (i.e., pentanol) and one or more solvents (i.e., cyclohexane, see Col.12 lines 29-46 and Col.4 lines 13-67 and Col.5 lines 1-3, reads upon presently claimed limitation of step (a) of claim 1);
maintain the reaction mixture under stirring (see Col.12 lines 29-46, reads upon presently claimed limitation of step (b) of claim 1);
exposing the reaction mixture to microwave irradiations or heating at 120° C for 1 to 4 hours in a Teflon-sealed microwave reactor (Col.5 lines 3-6, Col.7 lines 34-35, Col.12 lines 29-
cooling the reaction mixture to obtain the particles (Col.12 lines 29-46, reads upon a presently claimed limitation of step (d) of claim 1-cooling the reaction mixture to obtain a solid); and
calcining the particles to obtain fibrous silica nanospheres (see Col.12 lines 29-46, reads upon presently claimed limitation of step (e)-calcinating the solid to obtain fibrous silica nanospheres);
wherein the heating the reaction mixture in step (c) is performed without microwave irradiation (Col.7 lines 34-35 and Col.5 lines 3-6),
wherein the method provides the fibrous silica nanospheres with a controlled particle size, fiber density, and textual properties including a surface area and a pore size (Col.14 lines 14-19);
wherein the fibrous silica nanospheres having the controlled particle size ranging 1 to 5000 nm (see abstract, Col.2 lines 2-53, reads upon presently claimed limitation of wherein the fibrous silica nanospheres having controlled particle size ranging from 1 nm to 100 micron).

However, Polshettiwar (‘308) does not disclose or suggest (c) heating the reaction mixture under reflux conditions in an open reactor, wherein the method provides the fibrous silica nanospheres with textual properties including a pore volume wherein the fibrous silica nanospheres having controlled particle size ranging from 1 nm -100 microns with the pore volume ranging from 0.1 to 5 cm3/g.  

Polshettiwar (‘789) discloses a method for synthesizing fibrous silica nanospheres (i.e., KCC-1), the method comprising, the steps of:
providing a reaction mixture comprising a silica precursor (i.e., TEOS), a hydrolyzing agent (urea), a template molecule (i.e., cetylpyridinium bromide (CPB)),  a co-surfactant (i.e., pentanol) 
maintain the reaction mixture under stirring (paragraph 0181, reads upon presently claimed limitation of step (b) of claim 1);
exposing the reaction mixture to microwave irradiations at 120° C for 2.5 hours (paragraph 0181, reads upon presently claimed limitation of  step (c) of claim 1-heating the reaction mixture at a temperature of 120° C for a length of time from 5 minutes to 180 minutes); and
calcining to remove template to obtain KCC-1 (paragraph 0181, reads upon presently claimed limitation of step (e)-calcinating the solid to obtain fibrous silica nanospheres);
wherein the method provides the fibrous silica nanospheres with a particle size, fiber density, and textual properties including a surface area and a pore volume (tables 1- 2, paragraphs 0049-0053);
wherein the fibrous silica nanospheres having particle size ranging 1 to 5000 nm (paragraph 0052) and pore volume 0.65 (table 2 for KCC-1-reads on presently claimed limitation of the method provides the fibrous silica nanospheres with particle size ranging from 1 nm-100 micron, pore volume ranging from 0.1 to 5 cm3/g).

However, Polshettiwar (‘789) does not disclose or suggest (c) heating the reaction mixture under reflux conditions in an open reactor; (d) cooling the reaction mixture to obtain a solid, 
wherein heating the reaction mixture in step (c) is performed without employing microwave irradiation or a pressure reactor, 
wherein the method provides the fibrous silica nanospheres a controlled particle size and textual properties including a pore size, 
wherein the fibrous silica nanospheres having the controlled particle size ranging from 1 nm -100 microns with the pore volume ranging from 0.1 to 5 cm3/g.  


Further, applicant’s amendment overcomes the 35 USC 112 (b) rejections of record.

Further, applicant’s amendment to abstract and specification overcomes the objection to specification of record.

In light of the above, the present claims 1-6, 10 and 12-14 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        10/19/2021